DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of Parent Application No. 2018577, filed in The Netherlands on 24 March 2017 has been received. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9-12 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Merchant; Stephen (US 20150343126) in view of Hertz; Thomas (US 20130274644 A1). 
Regarding claim 1, Merchant discloses a dialysis system (¶ [0002], [0057], FIG. 5, dialysis system 500), comprising: 
a dialysate flow path (¶ [0057], dialysate circuit 510);
the dialysate flow path comprising a dialyzer (¶ [0057], dialyzer 512); 
dialysate pump (¶ [0057], pumps 581 and 582 can be used to provide flow of dialysate through the dialysate circuit 510); and 
a bicarbonate source (¶ [0057], control of the addition of the bicarbonate solution into tubing 540 can be provided by a valve/clamp 593 and a pump or orifice flow controller 583 arranged in-line with tubing 561 that fluidly connects the bicarbonate solution supply 560 and tubing 540); and 
a processor (¶ [0086], FIG. 14, computer 1401 comprises at least one memory device 1402 and at least one (micro) processor 1403);
programmed to obtain one or more patient parameters (¶ [0085], FIG. 13, in step 1301 … patient data can comprise, for example, urea donation data from dialysis treatment(s), body mass data, sodium serum data from dialysis treatment(s), and patient blood chemistry data, obtained from medical and/or dialysis treatment records of the patient); and 

wherein the system parameters include sorbent cartridge mass (¶ [0080], exemplary sorbent cartridges that can be used can include those shown in FIGS. 1 and 2, the SORB+ cartridge, the HISORB+ cartridge … all available from SORB™ Technology, Inc. of Oklahoma City, Okla);  
sorbent cartridge layer order (¶ [0025], FIG. 2 is a diagram showing a cartridge and the various functions of each layer in a REDY® cartridge; ¶ [0082] A sorbent cartridge can have layers of carbon … a urease source … a layer of zirconium phosphate and a hydrous zirconium oxide layer … in the example of the sorbent cartridge of FIG. 12); and 
sorbent cartridge pH and/or profile (¶ [0082], FIG. 12, the hydrous zirconium oxide-chloride which has an alkaline pH can be used in an amount of from about 50 g to about 300 g … or other amounts … the zirconium phosphate layer can be used in an amount of from about 650 g to about 1800 g … or other amounts … the alumina or other like material can be used in an amount of from about 100 g to about 500 g or other amounts);

Regarding the system parameters that include sorbent cartridge mass, sorbent cartridge layer order, and sorbent cartridge pH and/or profile, Merchant incorporates one of several existing sorbent cartridges (¶ [0025], FIG. 2, REDY® cartridge; ¶ [0080], exemplary sorbent cartridges … all available from SORB™ Technology, Inc.). The mass, layer order and pH profile is specified and known for each of these commercially cartridges. Merchant further describes the composition and layer order of an example cartridge in Fig. 12. Therefore, these features of the sorbent cartridge are defined and available as system parameters to include when programming the processor. 
Merchant teaches the invention substantially as claimed by Applicant but is silent whether the processor is programmed to obtain patient and system parameters prior to a dialysis session and to set a flow rate of bicarbonate prior to the dialysis session. Hertz discloses a technique of obtaining control settings for such a dialysis machine (¶ [0001], [0021], [0070], FIG. 1, dialysis system 1), comprising: 
a dialysate flow path, the dialysate flow path comprising a dialyzer and a dialysate pump (¶ [0071], a dialysis fluid path 5 that extends from a source 6 of dialysis fluid, through the filtration unit 4 via a dialysate fluid pump 7); 
a processor (¶ [0074], machine controller 10);
programmed to obtain one or more patient parameters (¶ [0083], the current status of the patient is determined (step 21A) … the status may be determined by measurements of the relevant physiological parameters, or by estimation based on historic data for the patient); and 
one or more system parameters (¶ [0084], step 21B … values of machine-related parameters, which are parameters that represent the characteristics of the extracorporeal blood path 2, the dialysis fluid path 5 and the filtration unit 4; ¶ [0118], the control settings may include values of the following machine-related parameters; ¶ [0121] Blood flow rate Q.B; ¶ [0122], Dialysis fluid flow rate Q.D; ¶ [0123] Dialysis fluid Composition);
prior to a dialysis session (Fig. 2, parameters are obtained in steps 21B and 22, prior to operating the system in step 25); and 
to set, prior to the dialysis session, a flow rate of bicarbonate to the dialysate flow path (¶ [0084], in step 22, using the current status and the therapeutic targets, the control settings for the machine controller 10 are computed);
for achieving a target patient post-dialysis bicarbonate level (¶ [0082], the therapeutic targets include values of physiological parameters of the patient to be attained at the end of the treatment session … bicarbonate);
based on the one or more patient parameters and the one or more system parameters (¶ [0025], [0043], the predictive model may be purely empirical, purely theoretical, or a combination thereof; ¶ [0045], finding one solution to a set of functional relations, wherein each functional relation is obtained based on the predictive model and links one of said one or more physiological parameters to one or more machine-related parameters).
Although Hertz does not explicitly disclose a bicarbonate source, Hertz implies that bicarbonate is added to the dialysate during treatment, since the session target is achieved by adding or removing a specified mass of a substance to the patient (¶ [0111]). A skilled artisan would have been able to modify Merchant with the predictive model of Hertz by regulating the addition of bicarbonate from Merchant’s source according to a predictive model. 
Hertz avoids the need to measure or analyze a patient’s blood contents, and reduces the uncertainty of blood chemistry values (¶ [0105], an alternative method would be to use a predictive model of the water and electrolyte state of the patient's body and estimate the pre-dialysis concentrations instead; ¶ [0107], these types of advanced predictive models may be used to estimate the plasma concentration or the total mass of any of the substances of interest at a specific point in time). One would be motivated to modify Merchant by obtaining parameters and setting a flow rate of bicarbonate prior to a dialysis session as taught by Hertz to more accurately respond to changes in blood chemistry during a dialysis session. Therefore, it would have been obvious to modify Merchant with the predictive model of Hertz in order to regulate a patient’s bicarbonate and electrolyte levels within safe ranges. 

Regarding claim 20, Merchant discloses a method of controlling bicarbonate addition to a dialysate flow path (¶ [0002], method for treating dialysate), comprising the steps of: 
a. obtaining one or more patient parameters (¶ [0085], FIG. 13, in step 1301 … patient data can comprise, for example, urea donation data from dialysis treatment(s), body mass data, sodium serum data from dialysis treatment(s), and patient blood chemistry data, obtained from medical and/or dialysis treatment records of the patient); and 
one or more system parameters (¶ [0040], the timing of the discontinuance of the external bicarbonate infusion can be coordinated with the level and rate of in-situ generation of bicarbonate in the sorbent system; ¶ [0043], maintain bicarbonate concentrations in the regenerated dialysate that are at safe or physiological levels for at least the initial infusion period; ¶ [0058], suitable sensing, monitoring, and/or metering systems … to make appropriate adjustments to the composition of dialysate within dialysate circuit 510 … conductivity meter 552); and
b. setting a flow rate of bicarbonate from a bicarbonate source to the dialysate flow path (¶ [0056], the supply of bicarbonate solution and the supply of sterile dilution water can be automatically controlled at least in part based on signals provided to and/or from an electronic controller; ¶ [0058], when component 583 is a pump, the pump 583 used in the feeding of the bicarbonate solution from its source 560 to the tubing 540 can be a programmable syringe pump or other pumping device which can provide controlled flow rate pumping);
based on the one or more patient parameters (¶ [0085], FIG. 13, in step 1301 … patient data can comprise, for example, urea donation data from dialysis treatment(s), body mass data, sodium serum data from dialysis treatment(s), and patient blood chemistry data, obtained from medical and/or dialysis treatment records of the patient); 
one or more system parameters (¶ [0040], the timing of the discontinuance of the external bicarbonate infusion can be coordinated with the level and rate of in-situ generation of bicarbonate in the sorbent system; ¶ [0043], maintain bicarbonate concentrations in the regenerated dialysate that are at safe or physiological levels for at least the initial infusion period; ¶ [0058], suitable sensing, monitoring, and/or metering systems … to make appropriate adjustments to the composition of dialysate within dialysate circuit 510 … conductivity meter 552); 
wherein the system parameters include sorbent cartridge mass (¶ [0080], exemplary sorbent cartridges … all available from SORB™ Technology, Inc.);  
sorbent cartridge layer order (¶ [0025], FIG. 2 is a diagram showing a cartridge and the various functions of each layer in a REDY® cartridge; ¶ [0082], a sorbent cartridge can have layers of carbon … a urease source … a layer of zirconium phosphate and a hydrous zirconium oxide layer … in the example of the sorbent cartridge of FIG. 12); and 
sorbent cartridge pH and/or profile (¶ [0082], FIG. 12, the hydrous zirconium oxide-chloride which has an alkaline pH … the zirconium phosphate layer … the alumina or other like material); 
c. controlling addition from the bicarbonate source to the dialysate flow path at the flow rate of bicarbonate (¶ [0017], pump for delivery of the bicarbonate solution at a controlled rate from the source of bicarbonate solution into the second fluid passageway; ¶ [0043], calculate an infusion flow rate needed for a bicarbonate solution … to provide a treated regenerated dialysate having the target concentration of bicarbonate; ¶ [0056], pump 583 … can be a programmable syringe pump or other pumping device which can provide controlled flow rate pumping). 
Regarding the system parameters related to the sorbent cartridge, Merchant incorporates an existing sorbent cartridge (¶ [0080], exemplary sorbent cartridges … from SORB™ Technology, Inc.). 
Merchant is silent whether the method sets a flow rate of bicarbonate from a bicarbonate source prior to a dialysis session. Hertz discloses a method of controlling bicarbonate addition to a dialysate flow path (¶ [0001], [0021], [0070], FIG. 1, dialysis system 1; ¶ [0071], dialysis fluid path 5), comprising the steps of: 
a. obtaining one or more patient parameters (¶ [0083], (step 21A) … relevant physiological parameters … historic data for the patient); and one or more system parameters (¶ [0084], step 21B … values of machine-related parameters; ¶ [0118], machine-related parameters);
b. setting a flow rate of bicarbonate from prior to a dialysis session (¶ [0084], in step 22, using the current status and the therapeutic targets, the control settings for the machine controller 10 are computed);
to achieve a target patient post-dialysis bicarbonate level based on the one or more patient parameters and one or more system parameters (¶ [0082], the therapeutic targets include values of physiological parameters of the patient to be attained at the end of the treatment session … bicarbonate); and 
c. controlling addition to the dialysate flow path at the flow rate of bicarbonate (¶ [0087], in step 25, the control settings are received and used by the machine controller 10 to perform the treatment session). 
Hertz accurately responds to changes in blood chemistry without measuring or analyzing a patient’s blood contents (¶ [0105], [0107]). Regarding rationale and motivation to modify Merchant with the predictive model of Hertz, see discussion of claim 1 above. 
 
Regarding claims 2, 3, 10-12, 16 and 21-23, Merchant discloses a dialysis system and method wherein the system parameters include one or more selected from the group consisting of dialysis treatment duration, ultrafiltration rate and/or ultrafiltration profile, dialysate flow rate and/or profile, blood flow rate and/or profile, sodium prescription and/or profile, infusate prescription and/or profile, dialyzer efficiency, degasser outlet PCO2 levels and/or profile, whether bicarbonate is to be metered by a flow-through cartridge or liquid concentrate, dialysis mode, and dialysate temperature (¶ [0043], mass balances can be used to calculate an infusion flow rate needed for a bicarbonate solution (with a predetermined bicarbonate concentration) into the regenerated dialysate having a known flow rate (e.g., from a flow meter) to provide a treated regenerated dialysate having the target concentration of bicarbonate (before it reaches the dialyzer); ¶ [0085], in step 1306, dialysis is performed on the patient using any bicarbonate solution and/or sterile water introduction timing and rate computed in substeps 1305A and 1305B; ¶ [0086],  determine 1) if the patient requires introduction of bicarbonate solution into regenerated dialysate during a first dialysis treatment time period to provide a treated regenerated dialysate that is circulated to the dialyzer and if so, further computing the introduction timing and rate needed thereof); 
wherein the patient parameters include one or more selected from the group consisting of patient pre-dialysis bicarbonate level, patient pre-dialysis urea level, patient pre-dialysis weight, patient acid generation, and patient bicarbonate consumption rate (¶ [0020], patient data comprises, for example, urea donation data from dialysis treatment(s), body mass data; ¶ [0056], sensors … include, for example, a conductivity sensor, urea sensor, or pH sensor, or a combination thereof); 
wherein the dialysate flow path further comprises a dialysate regeneration module, wherein the dialysate regeneration module contains urease (¶ [0040], [0042], sorbent cartridge which comprises at least one urease-containing layer; ¶ [0045], urea is converted to ammonia in the presence of urease in the sorbent cartridge);
wherein the dialysate regeneration module modulates an amount of bicarbonate in a dialysate (Fig. 2, urease layer is shown to release ammonium carbonate; urease is known to catalyze the hydrolysis of urea into carbon dioxide and ammonia);
wherein the processor is programmed to set a second flow rate of bicarbonate during dialysis treatment (¶ [0058], make appropriate adjustments to the composition of dialysate within dialysate circuit 510 during a dialysis treatment); 
wherein the method is performed by a dialysis system (¶ [0002], [0057], FIG. 5, dialysis system 500). 
Regarding claims 5-7, Merchant discloses a processor programmed to operate a mathematical model using the one or more patient parameters and the one or more system parameters to set a personalized bicarbonate addition profile and a set patient bicarbonate concentration (¶ [0058], in-situ preparation of dialysate … appropriate adjustments to the composition of dialysate within dialysate circuit 510 during a dialysis treatment). 
wherein the processor sets a dialysate bicarbonate prescription or profile by an iterative algorithm (¶ [0058], make appropriate adjustments to the composition of dialysate within dialysate circuit 510 during a dialysis treatment). 
Regarding the limitation of an iterative algorithm, Merchant calls for adjusting the composition of dialysate during a dialysis treatment (¶ [0058]). Therefore, the controller must update or recalculate the value for bicarbonate flow rate at least once. This constitutes an iterative algorithm since the software performs more than one iteration of calculating a value. Additionally, Merchant calculates and adjusts the composition of dialysate during a dialysis treatment (¶ [0058]). Therefore, these calculations constitute a mathematical model.
Merchant does not explicitly disclose a target patient post-dialysis bicarbonate level. Hertz discloses a system wherein the target patient post-dialysis bicarbonate level is a user specified patient post-dialysis bicarbonate level (¶ [0076], manual input unit 13; ¶ [0086], in step 23 … giving the operator the option to accept the control settings or to modify one or more control settings, via the manual input unit 13);
wherein the processor is programmed to achieve the target patient post-dialysis bicarbonate level (¶ [0082], the therapeutic targets include values of physiological parameters of the patient to be attained at the end of the treatment session … bicarbonate); 
wherein the processor sets a dialysate bicarbonate prescription based on the user specified patient post-dialysis bicarbonate level by an iterative algorithm (¶ [0164], in a third example of step 26, the system may determine that the plasma sodium concentration initially deviates … the control settings may be re-computed based on the measured pre-dialysis concentration (C.pre,Na)). 
Hertz accurately estimates the effects of adding or removing substances from a patient’s blood during therapy (¶ [0105], [0107]). Regarding the rationale and motivation to modify Merchant with the target patient post-dialysis bicarbonate level of Hertz, see discussion of claim 1 above. 

Regarding claim 9, Merchant discloses that at least one patient parameter is obtained from population averages and/or historical values (¶ [0085], the patient data can comprise … patient blood chemistry data, obtained from medical and/or dialysis treatment records of the patient). In this case, the historical values are obtained from the patient’s medical history. 

Regarding claims 17-19, Merchant describes a system that calculates a second set flow rate of bicarbonate (¶ [0058], make appropriate adjustments to the composition of dialysate within dialysate circuit 510 during a dialysis treatment); and
that measures one or more patient or system parameters including clearance, pH, and/or conductivity of a dialysate (¶ [0046], a conductivity meter, if used, can estimate, based on the conductivity of the fluid passing therethrough; ¶ [0056], sensors … include, for example, a conductivity sensor, urea sensor, or pH sensor, or a combination thereof); 
further comprising a conductivity sensor in the dialysate flow path (¶ [0056], sensors … include, for example, a conductivity sensor, urea sensor, or pH sensor, or a combination thereof). 
Merchant does not explicitly discloses that the second set flow rate of bicarbonate is based upon an update of one or more patient or system parameters. However, it would have been obvious to incorporate these parameters into the model since they more completely quantify a patient’s physiologic state, and may be relevant as predictors for the patient’s bicarbonate consumption rate. 

Claims 13, 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Merchant and Hertz, further in view of Soykan; Orhan et al. (US 20130274642).
Regarding claims 13 and 14, Merchant and Hertz do not explicitly disclose curve fitting, partial differential equations, ordinary differential equations or a look up table. Soykan discloses a semi-portable, multimodal medical device/apparatus for dialysis (¶ [0001], [0007]), comprising:
a processor (¶ [0243], electronic controller 1400 of FIG. 14);
wherein the processor is programmed to add bicarbonate (¶ [0173], the reconstitution of the dialysate by infusion set 35 can be readily controlled by the electronic controller … bicarbonate buffer … added to the dialysate circuit 20 through use of infusion pump 31, which is controlled by the electronic controller);
using any of: a) curve fitting; b) partial differential equations; c) ordinary differential equations; or d) a look up table (¶ [0301], (iv) associating the initial system parameters in an increased effectiveness lookup table with the first data set; (v) adjusting at least one parameter of the blood fluid removal session to arrive at adjusted system parameters; ¶ [0318], if the prior patient response was determined to be a good or "effective" response, the current system parameters may be set according to the parameters stored in the lookup table 892; ¶ [0327], a history lookup table may be consulted 920, and a determination can be made as to whether the patient has previously come to a blood fluid removal session in a similar state 930 based on the patient or physician input, the patient's physiological parameters, or other input).
Regarding the limitation of curve fitting and a linear or non-linear transfer function, Soykan relies on lookup tables to adjust the amount of bicarbonate added to a dialysate (¶ [0318], [0327]). A lookup table constitutes a form of a transfer function, since it translates values of a first parameter into values of a second parameter. Also, using a lookup for continuously variable parameters table necessarily requires interpolation to obtain an accurate value between two data points in the table. Linear and non-linear interpolation covers all possible options for modes of interpolation, and a skilled artisan would have needed to choose at least one mode of interpolation to use the lookup table effectively. 
Soykan demonstrates how to calculate appropriate values of a bicarbonate solution added to dialysate, with a system that seeks a target value. One would be motivated to modify Merchant and Hertz with the lookup table of Soykan since Merchant calls for calculating timings, durations or dosages of bicarbonate solution (¶ [0086]). Therefore, it would have been obvious to modify Merchant and Hertz with the lookup table of Soykan in order to use a known technique to correlate added bicarbonate amounts with a desired patient bicarbonate level. 
Regarding claim 26, Merchant, Hertz and Soykan teach all features of the claimed invention. Merchant discloses a method that incorporates parameters from both the patient and system as discussed for claims 1, 13 and 14 above. Hertz discloses a technique that controls a dialysis system to achieve or seek a patient post-dialysis bicarbonate level. 
Soykan discloses a method that uses a lookup table as discussed for claims 13 and 14 above. Soykan’s lookup table provides a form of curve fitting, since it describes points along a curve that extends along two parameters. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Merchant and Hertz, further in view of Pudil; Bryant J. et al. (US 20140158588). 
Regarding claim 15, Merchant and Hertz are silent whether the processor sets a personalized bicarbonate addition profile, shaped as steps, linear interpolations, non-linear interpolations, and/or continuous addition. Pudil discloses a dialysate reconstitution system (¶ [0289], reconstitution system 43); and
a controller (¶ [0105], "controller," … is a device which monitors and affects the operational conditions of a given system; ¶ [0296], the measurements of the pH and buffer concentration of the dialysate can be used by a controller to determine the desired pH); 
wherein the processor is programmed to set a personalized bicarbonate addition profile, wherein the personalized bicarbonate addition profile is shaped as a series of steps, calculated by linear interpolations or non-linear interpolations, and/or continuous addition (¶ [0289], the rate of bicarbonate addition depends on the patient's acid-base chemistry … if the dialysate urea concentration is 20 mmol/liter, the resulting bicarbonate concentration added to the dialysate by urea conversion will equal 3 mmol/liter … the flow rates of bicarbonate can be similarly varied … to achieve the desired bicarbonate concentration). 
Pudil selects a simple protocol for augmenting a patient’s bicarbonate level. One would be motivated to modify Merchant and Hertz with the continuous addition of Pudil to predictably and safely adjust the patient’s bicarbonate level. Therefore, it would have been obvious to modify Merchant and Brandl with the continuous addition of Pudil in order to achieve a target patient bicarbonate level. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Merchant, Hertz and Pudil, further in view of Osorio; Ivan (US 20150080670). 
Regarding claim 27, Merchant, Hertz and Pudil lack predictor and corrector equations. Osorio discloses a method for determining and responding in real-time to an increased risk of death relating to a patient with epilepsy (¶ [0002], [0008], [0091], FIG. 2, block diagram depiction of a medical device (MD) 200), comprising: 
a measure of bicarbonate level (¶ [0063], 6. Magnitude, duration and/or rate of changes in metabolic indices such as arterial pH, SaO2, CO2, glucose and/or electrolytes, a bicarbonate (alkali acts like a pH buffer) among others);
a processor (¶ [0092], controller 210 may include a processor 215, a memory 217, etc.);
wherein the processor generates a model that includes significant parameters as main effects with two-way interactions (¶ [0085], approaches such as bivariate or multivariate proportional hazard regression analysis may be applied to identify factors associated with increased risk of death in patients with epilepsy. Mortality scores may be developed by assigning "points" to each factor based on either the relative risk ratio or odds ratio in the multivariate proportional analysis). 
Osorio applies a well-known predictive model that predicts a change in a dependent variable, based on variations of independent variables. One would be motivated to modify Merchant, Hertz and Pudil with the multivariate analysis of Osorio to select a model that considers multiple variables, as called for by Merchant (¶ [0019], patient data comprises, for example, urea donation data during dialysis treatment(s), body mass data, sodium serum data during dialysis treatment(s), and patient blood chemistry data), and also as called for by, Hertz (¶ [0021], logic device is configured to compute at least part of the set of current control settings based on a predictive model). Therefore, it would have been obvious to modify Merchant, Hertz and Pudil with the multivariate model of Osorio in order to incorporate the multiple variables recorded by Merchant and Hertz.  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Merchant, Hertz and Pudil, further in view of Kotulla, Reinhard et al. (US 20050272985).
Regarding claim 28, Merchant, Hertz and Pudil lack predictor and corrector equations. Kotulla discloses a method and a device for continuous monitoring of the concentration of an analyte, specifically glucose (¶ [0001], [0004], [0035]), comprising: 
a measure of a blood analyte level (¶ [0040], glucose concentration g.sub.t in the blood);
a processor (¶ [0035], analysis unit 3, which contains a microprocessor 4 and a data memory 5); 
wherein the processor generates one or more equations as a predictor, and generates one or more equations as a corrector (¶ [0043], a feature of filter algorithms in the time domain, is that they include an alternating sequence of predictions and corrections. A prediction of the system state ("predictor step") is followed by a subsequent correction of this prediction on the basis of a further measurement value ("corrector step"); ¶ [0061], FIG. 4, iteration loop 20 … the corrector step may be calculated according to equation (3) or (3a) and the predictor step according to equation (2) or (2a)). 
Kotulla uses a well-studied model to filter noise from a biological signal (¶ [0022], the filter algorithm … removing noise signals which are contained in the raw measurement signal). One would be motivated to modify Merchant, Hertz and Pudil with the predictor and corrector equations of Kotulla to remove noise from the input data that trains the model. Therefore, it would have been obvious to modify Merchant, Hertz and Pudil with the predictor and corrector equations of Kotulla in order to filter the input data for a predictive model. 

Response to Arguments
Applicant’s arguments filed 29 January 2021 regarding the rejections of claims 1-3, 5-7, 9-23 and 26-28 as amended, under 35 USC § 103 over Merchant, Hertz, Soykan, Pudil, Osorio and Kotulla, have been fully considered but are not persuasive. Therefore, the rejections are maintained. 
Applicant submits that claim 1 recites a processor programmed "to set, prior to the dialysis session … based on one or more system parameters including "sorbent cartridge mass, sorbent cartridge layer order, and sorbent cartridge pH and/or profile" (remarks p. 7). Applicant notes that similarly, Claim 20 recites "setting a flow rate of bicarbonate … based on one or more system parameters including "sorbent cartridge mass, sorbent cartridge layer order, and sorbent cartridge pH and/or profile" (remarks p. 7). Examiner responds that Merchant relies on one of several existing sorbent cartridges (¶ [0025], FIG. 2, REDY® cartridge; ¶ [0080], exemplary sorbent cartridges … available from SORB™ Technology, Inc.). These cartridges are available commercially and are constructed with specified layers of compounds. A skilled artisan would have been able to incorporate this information when programming the processor of Merchant’s system. 
Applicant asserts that the prior art does not teach or suggest systems or methods that can determine a bicarbonate addition profile prior to a dialysis session using a sorbent-based dialysis system (remarks p. 8). Applicant reasons that Merchant merely uses sensors to determine the dialysate bicarbonate level at a given time during a dialysis session and then add dilution water or bicarbonate concentrate to maintain a steady dialysate bicarbonate level (remarks p. 8). 
Examiner notes that Merchant is cited as teaching components of a dialysis system including a processor programmed to obtain patient parameters and system parameters and to adjust a flow rate of bicarbonate from the bicarbonate source. Hertz is cited as teaching a processor programmed to predict a plurality of physiologic parameters in a patient during a dialysis session. Hertz describes a model that relates physiologic parameters to control settings during a treatment session (¶ [0021], predictive model that estimates the physiological response of the patient to the machine-related parameters during the treatment session). Hertz’s model includes many physiological parameters such as bicarbonate (¶ [0073], [0082], [0097], [0098], [0116], [0127], [0141], [0154]).
A skilled artisan would have been able to apply the Hertz’s predictive model to Merchant’s system by including instructions or software from Hertz’s system in Merchant’s control algorithm. Hertz relies on a previously developed multicompartment model (¶ [0106]), or on a simpler model based on a generation rate of substances (¶ [0108]). These can be incorporated as software modules in Merchant’s controller, by transferring or integrating features from Hertz’s system (¶ [0027], removable storage device; ¶ [0033], the logic device may be implemented by software run on a separate processing unit). As known in the art, a multicompartment model is a model that divides a system into compartments which transfer substances between each other. This type of model appears suited to model the movement of bicarbonate between the several compartments of a dialysis circuit, which include segments of the dialysate path, segments of the blood path and the patient. Compartment models of dialysis systems are known in the art:
Annan, Kodwo. “Mathematical modeling of … dialysis” (2012)
Morel, Hélène, et al. “A comparison of bicarbonate … hemodiafiltration” (2012)
Sargent, John A., and Frank A. Gotch. “Principles and biophysics of dialysis” (1979) 
Applicant contends that although Hertz broadly states that the desired status of the patient can include serum bicarbonate, Hertz does not teach or suggest any sorbent cartridge (remarks p. 8). Examiner acknowledges that Hertz does not explicitly disclose a sorbent cartridge. Merchant is cited as teaching this feature. Hertz is cited as teaching a calculating technique which can be adapted to Merchant’s system by incorporating a predictive model. 
Applicant reasons that as described, setting a bicarbonate addition rate in a sorbent-based system is significantly more complicated than the single pass system of Hertz (remarks p. 8). 
In response to applicant's argument that the references fail to show certain features of Applicant's invention, it is noted that the features upon which applicant relies (i.e., a multiple-pass system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not specify that the controller accounts for multiple passes through a dialysis loop or accounts for the effects of residual bicarbonate remaining during each pass through the loop. 
Applicant submits that Hertz does not actually describe how the system comes up with an actual bicarbonate addition profile (remarks p. 9). Applicant reasons that as such, a person of ordinary skill in the art would not be able to use the teachings of Hertz to set the bicarbonate addition rate, particularly in a more complicated sorbent-based dialysis system (remarks p. 9). Applicant asserts that as previously described, neither Soykan nor Merchant teach or suggest any methods for determining the flow rate of bicarbonate needed to result in a specified patient post-dialysis bicarbonate level (remarks p. 10-11). Applicant reasons that Hertz broadly describes that such a method is possible, but as described, does not detail how the control algorithms setting the bicarbonate flow rate can be generated (remarks p. 10-11).  
Examiner responds that Hertz establishes a relation between physiologic parameters and control settings (¶ [0021], predictive model). This model can be exploited to predict the changes in physiologic parameters for given control settings, or vice versa, by solving computationally for desired physiologic parameters. 
Applicant contends that Soykan and Pudil fail to remedy the deficiencies of Merchant and Hertz (remarks p. 9-10). Examiner notes that Soykan and Pudil are cited as teaching limitations of dependent claims. Merchant and Hertz are cited as teaching all features of claims 1 and 20.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781